Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 26 January 2022, applicant submitted a Terminal Disclaimer with respect to U.S. Patent Application Nos. 17/259,285; 17/259,280 and 17/259,278 thus overcoming the double patenting rejections made in the previous Office action.  In regard to the rejection of Claims 21-40 under 35 U.S.C. 103(a) as unpatentable over China (US 2019/0264121) in view of Yoshida (US 2019/0024006), applicant argued that China failed to disclose that the compositions include a fire-retardant and a fluoro compound, both of which are required in the claimed composition.  While Yoshida discloses such compounds, Yoshida discloses a foreign substance removing lubricant composition which is used for automobile parts such as door lock mechanisms, window regulators, seat rails and sunroofs.  Applicant arguments that Yoshida fails to disclose or suggest adding the fluoro compounds to an electric or hybrid vehicle propulsion system as required by the claims, that Yoshida fails to disclose any fire-retardant properties with the compositions, and is totally silent regarding the risk of overheating in a cell of the battery, have been found to be persuasive.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                        

EMcAvoy
February 28, 2022